                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

JEFFREY A. WOGENSTAHL,

                       Petitioner,                :   Case No. 1:17-cv-298

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

CHARLOTTE JENKINS, Warden,
 Chillicothe Correctional Institution,
                                                  :
                       Respondent.


                              ORDER TO FILE RECORD

       On September 13, 2018, this Court entered its Order Staying Proceedings Pending State

Court Litigation (ECF No. 34). The last paragraph of that Order reads:

                In order to ensure that the record needed for this litigation remains
                available, Respondent’s counsel shall file in this case, in the
                electronic format being used for state court records in all habeas
                cases in this Court, the state court record that was before the Court
                in the prior habeas case.

Id. at PageID 1456.

       According to the docket, that filing has not yet occurred. Respondent’s counsel is directed

to complete that filing not later than February 15, 2019.



January 24, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge




                                                 1
2
